A0-245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Pagelofl   10
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November 1, 1987)
                                v.

                       Sebastian Diaz-Lopez                                     Case Number: 3:19-mj-21855

                                                                                Michael Littman
                                                                               Defendant's Attor -.,


REGISTRATION NO. 7485 5298
                                                                                                               FILED
THE DEFENDANT:                                                                                                     MAY 0 9 2019
 lZl pleaded guilty to count( s) 1 of Complaint                                                            .


                                                                                            CLERK US OISTRIC"I COURT
 D was found guilty to count( s)                                            ,..,_....._, ,..,.., •-:n ·•·r.\Q.TQ1r.T t1i;:: r.p\I lFnANlA
                                                                                                               1



                                                                            BY                                                    DEP JTY 1
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                 Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                       l

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                                 dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                D TIME SERVED                                  __1_5______ days
  lZl Assessment: $10 WAIVED lZl Fine: WAIVED
  lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for.this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully .paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, May 9, 2019
                                                                             Date of Imposition of Sentence



                                                                                                ESTANLE        NE
                                                                                               ATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                        3:19-mj-21855
